Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiff
FoxMind Canada Enterprises Ltd.

                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK


FOXMIND CANADA ENTERPRISES LTD.,               CIVIL ACTION NO.
                                                21-cv-5143 (KPF)
                                  Plaintiff,

                     v.
                                                  PRELIMINARY
100       INTEGRITY,        ABRAMSON,          INJUNCTION ORDER
ABUNDANT_TOY, AFUGAR1, AIR PRO H1
AP3,   AIR11,    AIRMEN,   AIRPRO1996,
ALECOSTRAWS, ALLANHU, ALOVELYBABY,
AMAZING6666,             AMAZING9999,
AMAZINGPOPULARTOYS,            AMAZZZ,
AMY6197,            ANGELSHOPPING333,
ARE_BEAUTIFUL, ARMY_2012, ARMY_2013,
B2B_SELLERS, BABYFASHIONWEDDING,
BABYONLINE,        BABYONLINEDRESSES,
BEAUTIFULHOMESU,        BEAUTYDESIGN,
BEST_KITCHEN_HOME, BEST8168 NEW
CELLPHONE CASES CO.LTD, BESTDEALS!
CHOOSE     US     CHOOSE    TO   WIN!,
BESTHAIR2021,            BESTSTORE21,
BESTTOYSELL          ,     BETTERBUY,
BIANJI_HOME, BICAN WATCHES, BLACK
FACE     MASK,      BOOM!BOOM!BONG!!!,
BOOM2016,           BOSON_HOUSEHOLD,
BOUTIQUE_BEST, BOYUANWATCHBANDS,
BUBBLE        POPPERS,      BUGSLOCK,
CINDERELLADRESS, CNET, COMB2010,
COOLIACCESSORY,        CSS15070421367,
CWMSPORTS,      CYNTHIA_E,   DAGE1996,
DAIRAY,              DAISY_NINETEEN,
DECOMPRESSION TOYS, DESIGNER FACE
MASK LUXURY, DHGATE BOUTIQUES
STORE, DHGATE RECOMMENDED STORE ,
DHSUPSELLER,        DHSYBABY         ,
DOFPAESHOP,       DOU006,       DP02,
DREAMBARN, DRESSAVE, EARLYBIRDNO1,
EDC_WHOLESALER,      EFASHIONSHOES,
ELMORE     , EMETUFO,    ESHOP_2011,
ESHOPSTAR88, FACTORY GLOBAL SALE,
FACTORY16,       FASHION_HOME_BEST,
FASHION_WITH_YOU,     FIDGET     TOY,
FREEDOMWORK,                 GLORY11,
GOOD_SUNGLASSES,       GOODROONYS,
GOOGSPORTS, GOWINWIN, HAIRJERSEY,
HAPPYBABY1992, HAT SCARF FACTORY,
HEALTHCARE01,             HI_MOM188,
HINTUNDOOR,             HITOPECIGAR,
HOME_FOR_YOU,     HOME_QINGCHENG1,
HOMEFACTORY618,
HOMMES_CHAUSSURES,            HOPE11,
HOPE13, HOT WIND PROFESSIONAL
WEDDING & FORMAL OCCASION DRESSES
SUPPLIER, HOT_ITEMS_HOME, HX_PACK,
IPHONE12, JERSEYSEMART, JILL ROSY,
KAWS88888888,               KAWS8899,
KEEPONSPORTS, KEYCOALABEL, KIDS
FACE MASKS, KIDSTOYS_WHOLESALE,
KN95 PROTECTIVE MASK, KONG005,
LCZZY1227,      LIANGJINGJING_HOME,
LIANGJINGJING_NO1                    ,
LIANGJINGJING_WATCH,
LITTLELEMONTREE,         LIUPING0821,
LOVE_FASHION_HOME, LOVE_FOR_HOME,
LOVERWATCH,    LSPORTSTAR,    MAOPU,
MASTERS, MENGQIQI06, MIKE_HOME,
MISSHOWDRESS, MONIMART, MUG888,
NANA_JEWEL,         NEW_ITEMS_HOME,
NEWKEYGOOD, NEWTOYS_WHOLESALE,
NICHIORVE,      OCTOPUS_WHOLESALE,
OFFICESUPPLY, OMN006, OMN007, ONE-
STOPOS        WEDDING          DRESS
MANUFACTURER,              OOGASTES,
PARTYSUPPLIESNEW,    PHONECASE0519,
POP BUBBLE, POP_IT, POPIT, POWERKEY
(PROFESSIONAL   FACTORY     SUPPLIER),
PROMOTIONSPACE,            PUPU00010,
QINGYP277, RANDLE, RANKIN, REALLLCC,
REMAI998, RENEWAL2015, REXIAO668,
RHC006, RUANXIESTORES, SALESAARON,
SD003,     SD007,       SHANGHUIHAII,
SHANRUNTOYDH, SHENZHEN DSY TRADE
COMPANY       LTD.,      SHENZHEN89,
SHES_SHOW,      SKULOT,     SKYLANDY,
SNOWCUP8,                  SNOWCUP9,
SPORTOP_COMPANY,            SSCHEERS,
STREAMTECH,              SUNSHINE_88,
SUPER_HUNTER, SUPSELLERS, SURPRISE
SHOP,                 TIANJINJOYCITY,
TOPCHINAWHOLESALE,        TOPSUMMER,
TOY2017,   TOYGOODS,       TOYS_CLUB,
TOYSHOP111922,            TPTOYSTORE,
TRUST_BELLE, TUNDHGATES, US_XING,
VAPEPLUS,              VAPEPLUSECIG,
VICTORDAILYLIFE,             VPKTECH,
WELLMASKS,           WENJINGCOMEON,
WHOLESALEFACTORY        PROFESSIONAL
DRESS        TAILOR,        WOLISHOP,
WONDERFULWATCH, WWWMICSELLCOM,
XIESDHGATES, YENAN827, ZHONGYICUP,
ZL527, ZNYSMART FACTORY STORE,
ZTYCASE        and        ZW19981003,

                           Defendants.
                      GLOSSARY


Term            Definition
Plaintiff    or FoxMind Canada Enterprises Ltd.
FoxMind
Defendants      100 Integrity, abramson, abundant_toy,
                afugar1, Air Pro H1 Ap3, air11, airmen,
                airpro1996,        alecostraws,          allanhu,
                alovelybaby, amazing6666, amazing9999,
                amazingpopulartoys,      amazzz,       amy6197,
                angelshopping333,                  are_beautiful,
                army_2012,       army_2013,          b2b_sellers,
                babyfashionwedding,                  babyonline,
                babyonlinedresses,           beautifulhomesu,
                Beautydesign, best_kitchen_home, Best8168
                New Cellphone Cases Co.Ltd, Bestdeals!
                Choose us choose to win!, besthair2021,
                beststore21,     Besttoysell     ,     betterbuy,
                bianji_home, BICAN watches, black face
                mask,     Boom!Boom!Bong!!!,          boom2016,
                boson_household,                 boutique_best,
                boyuanwatchbands,         bubble         poppers,
                bugslock, Cinderelladress, cnet, comb2010,
                cooliaccessory,              css15070421367,
                cwmsports, cynthia_e, dage1996, dairay,
                daisy_nineteen,      Decompression           Toys,
                designer    face    mask     luxury,      DHgate
                Boutiques Store, DHgate Recommended
                Store , dhsupseller, dhsybaby , dofpaeshop,
                dou006,     dp02,     dreambarn,        dressave,
                Earlybirdno1,                   edc_wholesaler,
                efashionshoes,      elmore        ,      emetufo,
                eshop_2011, eshopstar88, Factory Global
                Sale,     factory16,      fashion_home_best,
                fashion_with_you, fidget toy, freedomwork,
                glory11,     good_sunglasses,        goodroonys,
                googsports,        gowinwin,           hairjersey,
                happybaby1992,        Hat     Scarf      Factory,
                healthcare01,     hi_mom188,         hintundoor,
                hitopecigar,                     home_for_you,
                home_qingcheng1,              homefactory618,
                hommes_chaussures, hope11, hope13, Hot
                Wind Professional Wedding & Formal
                Occasion Dresses Supplier, hot_items_home,
                hx_pack, iphone12, jerseysemart, Jill Rosy,
                kaws88888888, kaws8899, keeponsports,
                keycoalabel,       kids       face        masks,

                            i
                   kidstoys_wholesale, KN95 Protective mask,
                   kong005, lczzy1227, liangjingjing_home,
                   liangjingjing_no1     ,   liangjingjing_watch,
                   littlelemontree,                   liuping0821,
                   love_fashion_home,               love_for_home,
                   loverwatch, lsportstar, maopu, masters,
                   mengqiqi06, mike_home, misshowdress,
                   monimart,         mug888,            nana_jewel,
                   new_items_home,                    newkeygood,
                   newtoys_wholesale,                     nichiorve,
                   octopus_wholesale, officesupply, omn006,
                   omn007,      one-stopos      Wedding       Dress
                   manufacturer, oogastes, partysuppliesnew,
                   phonecase0519, pop bubble, pop_it, popit,
                   Powerkey (Professional Factory Supplier),
                   promotionspace, pupu00010, qingyp277,
                   randle,     rankin,     realllcc,     remai998,
                   renewal2015,         rexiao668,          rhc006,
                   ruanxiestores, salesaaron, sd003, sd007,
                   shanghuihaii, shanruntoydh, Shenzhen DSY
                   Trade      Company       Ltd.,     shenzhen89,
                   shes_show, skulot, skylandy, snowcup8,
                   snowcup9,      sportop_company,        sscheers,
                   streamtech, sunshine_88, super_hunter,
                   supsellers, Surprise shop, tianjinjoycity,
                   topchinawholesale, topsummer, toy2017,
                   toygoods,      toys_club,      toyshop111922,
                   tptoystore, trust_belle, tundhgates, us_xing,
                   vapeplus,     vapeplusecig,       victordailylife,
                   vpktech,      wellmasks,       wenjingcomeon,
                   wholesalefactory Professional Dress Tailor,
                   wolishop, wonderfulwatch, wwwmicsellcom,
                   xiesdhgates, yenan827, zhongyicup, zl527,
                   Znysmart Factory Store, ztycase and
                   zw19981003
DHgate             Dunhuang Group d/b/a DHgate.com, an
                   online marketplace and e-commerce platform
                   which allows manufacturers, wholesalers
                   and other third-party merchants, like
                   Defendants, to advertise, distribute, offer for
                   sale, sell and ship their wholesale and retail
                   products originating from China directly to
                   consumers worldwide and specifically to
                   consumers residing in the U.S., including
                   New York
Epstein Drangel    Epstein Drangel LLP, counsel for Plaintiff
New York Address   244 Madison Ave, Suite 411, New York, New
                   York 10016
                               ii
Complaint             Plaintiff’s Complaint
Application           Plaintiff’s Ex Parte Application for: 1) a
                      temporary restraining order; 2) an order
                      restraining Merchant Storefronts (as defined
                      infra) and Defendants’ Assets (as defined
                      infra) with the Financial Institutions (as
                      defined infra); 3) an order to show cause why
                      a preliminary injunction should not issue; 4)
                      an order authorizing bifurcated and
                      alternative service and 5) an order
                      authorizing expedited discovery
Capon Dec.            Declaration of David Capon in Support of
                      Plaintiff’s Application
Yamali Dec.           Declaration of Danielle S. Yamali in Support
                      of Plaintiff’s Application
Pop It Products       A soothing tactile toy and smart bubble
                      popping game designed to stimulate
                      children’s senses and develop logic and
                      reasoning skills
Pop It Mark           U.S. Trademark Registration No. 6,183,005
                      for “POP IT!” for goods in Class 28
FoxMind Products      A variety of toys and games that offer mind
                      stimulating fun while developing reasoning
                      skills, spatial logic and other skills associated
                      with science, technology, engineering, and
                      math (STEM)
Counterfeit           Products bearing or used in connection with
Products              the Pop It Mark, and/or products in
                      packaging and/or containing labels bearing
                      the Pop It Mark, and/or bearing or used in
                      connection with marks that are confusingly
                      similar to the Pop It Mark and/or products
                      that are identical or confusingly similar to the
                      Pop It Mark
Infringing Listings   Defendants’ listings for Counterfeit Products
User Accounts         Any and all websites and any and all
                      accounts with online marketplace platforms
                      such as DHgate, as well as any and all as yet
                      undiscovered accounts with additional online
                      marketplace platforms held by or associated
                      with Defendants, their respective officers,
                      employees, agents, servants and all persons
                      in active concert or participation with any of
                      them
Merchant              Any and all User Accounts through which
Storefronts           Defendants,       their    respective    officers,
                      employees, agents, servants and all persons
                      in active concert or participation with any of
                                 iii
                   them operate storefronts to manufacture,
                   import, export, advertise, market, promote,
                   distribute, display, offer for sale, sell and/or
                   otherwise deal in Counterfeit Products, which
                   are held by or associated with Defendants,
                   their respective officers, employees, agents,
                   servants and all persons in active concert or
                   participation with any of them
Defendants’ Assets Any and all money, securities or other
                   property or assets of Defendants (whether
                   said assets are located in the U.S. or abroad)
Defendants’        Any and all financial accounts associated
Financial Accounts with or utilized by any Defendants or any
                   Defendants’ User Accounts or Merchant
                   Storefront(s) (whether said account is located
                   in the U.S. or abroad)
Financial          Any and all banks, financial institutions,
Institutions       credit card companies and payment
                   processing agencies, such as DHgate (e.g.,
                   DHpay.com), PayPal Inc. (“PayPal”), Payoneer
                   Inc. (“Payoneer”) and PingPong Global
                   Solutions, Inc. (“PingPong”) and other
                   companies or agencies that engage in the
                   processing or transfer of money and/or real
                   or personal property of Defendants
Third Party        Online     platforms,     including,     without
Service Providers  limitation, those owned and operated,
                   directly or indirectly by DHgate, as well as
                   any and all as yet undiscovered online
                   marketplace platforms and/or entities
                   through which Defendants, their respective
                   officers, employees, agents, servants and all
                   persons in active concert or participation
                   with any of them manufacture, import,
                   export,     advertise,     market,     promote,
                   distribute, offer for sale, sell and/or
                   otherwise deal in Counterfeit Products which
                   are hereinafter identified as a result of any
                   order entered in this action, or otherwise




                                iv
      WHERAS, Plaintiff having moved ex parte on June 10, 2021 against

Defendants for the following: 1) a temporary restraining order (the “TRO”); 2) an

order restraining Merchant Storefronts and Defendants’ Assets with the

Financial Institutions; 3) an order to show cause why a preliminary injunction

should not issue; 4) an order authorizing bifurcated and alternative service and

5) an order authorizing expedited discovery;

      WHEREAS, on the same day, June 10, 2021, the Court entered an Order

granting Plaintiff’s Application for a TRO, which Order required Defendants to

appear on June 24, 2021, at 2:00 p.m. to show cause why a preliminary

injunction should not issue (the “Show Cause Hearing”);

      WHEREAS, on June 16, 2021, Plaintiff filed a letter requesting

modification of the TRO;

      WHEREAS, on the same day, June 16, 2021, the Court entered an Order,

inter alia¸ extending the TRO and adjourning the June 24, 2021 Show Cause

Hearing to July 9, 2021 (the “June 16, 2021 Order”);

      WHEREAS, on June 30, 2021, pursuant to the alternative methods of

service authorized by the TRO, Plaintiff served the Summons, Complaint, TRO,

all papers filed in support of the Application, the June 16, 2021 Order on each

and every Defendant, except Defendants bubble poppers and shanruntoydh

(collectively, the “Unserved Defendants”);

      WHEREAS, on July 8, 2021 at 2:00 p.m., Plaintiff appeared at the Show

Cause Hearing, however, no Defendants appeared.




                                        1
                                       ORDER

1. The injunctive relief previously granted in the TRO shall remain in place

   through the pendency of this litigation as to all Defendants except for the

   Unserved Defendants unless and until they are served by Plaintiff and

   given an opportunity to appear in this case, and that issuing this Order is

   warranted under Federal Rule of Civil Procedure 65 and Section 34 of the

   Lanham Act.

   a) Accordingly, Defendants are hereby restrained and enjoined from

      engaging in any of the following acts or omissions pending the final

      hearing and determination of this action or until further order of the

      Court:

         i. manufacturing, importing, exporting, advertising, marketing,

            promoting, distributing, displaying, offering for sale, selling

            and/or otherwise dealing in Counterfeit Products or any other

            products bearing the Pop It Mark and/or marks that are

            confusingly similar to, identical to and constitute a counterfeiting

            and/or infringement of the Pop It Mark;

        ii. directly or indirectly infringing in any manner Plaintiff’s Pop It

            Mark;

        iii. using any reproduction, counterfeit, copy or colorable imitation

            of Plaintiff’s Pop It Mark to identify any goods or services not

            authorized by Plaintiff;


                                       2
iv. using Plaintiff’s Pop It Mark or any other marks that are

    confusingly similar to the Pop It Mark on or in connection with

    Defendants’ manufacturing, importing, exporting, advertising,

    marketing, promoting, distributing, displaying, offering for sale,

    selling and/or otherwise dealing in Counterfeit Products;

v. using any false designation of origin or false description, or

    engaging in any action which is likely to cause confusion, cause

    mistake and/or to deceive members of the trade and/or the

    public as to the affiliation, connection or association of any

    product      manufactured,        imported,    exported,    advertised,

    marketed, promoted, distributed, displayed, offered for sale or

    sold by Defendants with Plaintiff, and/or as to the origin,

    sponsorship or approval of any product manufactured, imported,

    exported,     advertised,       marketed,     promoted,    distributed,

    displayed, offered for sale or sold by Defendants and Defendants’

    commercial activities and Plaintiff;

vi. secreting,    concealing,       destroying,    altering,   selling   off,

    transferring or otherwise disposing of and/or dealing with: (i)

    Counterfeit Products and/or (ii) any computer files, data,

    business records, documents or any other records or evidence

    relating to their User Accounts, Merchant Storefronts or

    Defendants’     Assets      and    the   manufacture,      importation,




                                3
         exportation, advertising, marketing, promotion, distribution,

         display, offering for sale and/or sale of Counterfeit Products;

    vii. effecting assignments or transfers, forming new entities or

         associations, or creating and/or utilizing any other platform,

         User Account, Merchant Storefront or any other means of

         importation, exportation, advertising, marketing, promotion,

         distribution, display, offering for sale and/or sale of Counterfeit

         Products for the purposes of circumventing or otherwise avoiding

         the prohibitions set forth in this Order; and

    viii. knowingly instructing, aiding or abetting any other person or

         business entity in engaging in any of the activities referred to in

         subparagraphs 1(a)(i) through 1(a)(vii) above and 1(b)(i) through

         1(b)(ii) and 1(c)(i) below.

b) Accordingly,   the   Third    Party      Service   Providers      and   Financial

   Institutions are hereby restrained and enjoined from engaging in any of

   the following acts or omissions pending the final hearing and

   determination of this action or until further order of the Court:

      i. secreting, concealing, transferring, disposing of, withdrawing,

         encumbering or paying Defendants’ Assets from or to Defendants’

         Financial Accounts until further ordered by this Court;

     ii. secreting,     concealing,        destroying,   altering,     selling   off,

         transferring or otherwise disposing of and/or dealing with any

         computer files, data, business records, documents or any other


                                       4
        records or evidence relating to the Defendants’ User Accounts,

        Merchant Storefronts, Defendants’ Assets and the manufacture,

        importation, exportation, advertising, marketing, promotion,

        distribution, display, offering for sale and/or sale of Counterfeit

        Products; and

    iii. knowingly instructing, aiding, or abetting any other person or

        business entity in engaging in any of the activities referred to in

        subparagraphs 1(a)(i) through 1(a)(vii) and 1(b)(i) through 1(b)(ii)

        above.

c) Accordingly, the Third Party Service Providers are hereby restrained

  and enjoined from engaging in any of the following acts or omissions

  pending the final hearing and determination of this action or until

  further order of the Court:

      i. providing services to Defendants, Defendants’ User Accounts and

        Defendants’ Merchant Storefronts, including, without limitation,

        continued operation of Defendants’ User Accounts and Merchant

        Storefronts;

     ii. secreting,    concealing,       destroying,   altering,   selling   off,

        transferring or otherwise disposing of and/or dealing with any

        computer files, data, business records, documents or any other

        records or evidence relating to the Defendants’ User Accounts,

        Merchant Storefronts, Defendants’ Assets and the manufacture,

        importation, exportation, advertising, marketing, promotion,


                                     5
              distribution, display, offering for sale and/or sale of Counterfeit

              Products; and

           iii. knowingly instructing, aiding, or abetting any other person or

              business entity in engaging in any of the activities referred to in

              subparagraphs 1(a)(i) through 1(a)(vii), 1(b)(i) through 1(b)(ii) and

              1(c)(i) through 1(c)(ii) above.

2. As sufficient cause has been shown, the asset restraint granted in the TRO

   shall remain in place through the pendency of this litigation, including

   that:

   a) within seven (7) days of receipt of notice of this Order, any newly

      discovered Financial Institutions who are served with this Order shall

      locate and attach Defendants’ Financial Accounts, shall provide written

      confirmation of such attachment to Plaintiff’s counsel and provide

      Plaintiff’s counsel with a summary report containing account details for

      any and all such accounts, which shall include, at a minimum,

      identifying information for Defendants and Defendants’ User Accounts,

      contact information for Defendants (including mailing addresses and e-

      mail addresses), account numbers and account balances for any and

      all of Defendants’ Financial Accounts.

3. As sufficient cause has been shown, the expedited discovery previously

   granted in the TRO shall remain in place through the pendency of this

   litigation, including that:




                                        6
a) Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the

   Federal Rules of Civil Procedure as well as Local Civil Rule 33.3 of the

   Local Rules for the Southern and Eastern Districts of New York and

   Defendants who are served with this Order shall provide written

   responses under oath to such interrogatories within fourteen (14) days

   of service to Plaintiff’s counsel.

b) Plaintiff may serve requests for the production of documents pursuant

   to Rules 26 and 34 of the Federal Rules of Civil Procedure and

   Defendants who are served with this Order, their respective officers,

   employees, agents, servants and attorneys and all persons in active

   concert or participation with any of them who receive actual notice of

   this Order shall produce all documents responsive to such requests

   within fourteen (14) days of service to Plaintiff’s counsel.

c) Within fourteen (14) days after receiving notice of this Order, all

   Financial Institutions who receive service of this Order shall provide

   Plaintiff’s counsel with all documents and records in their possession,

   custody or control (whether located in the U.S. or abroad), relating to

   any and all of Defendants’ Financial Accounts, User Accounts and

   Merchant Storefronts, including, but not limited to, documents and

   records relating to:

 i.    account numbers;

 ii.   current account balances;




                                    7
 iii.   any and all identifying information for Defendants and Defendants'

        User   Accounts,    including    names,    addresses    and    contact

        information;

 iv.    any and all account opening documents and records, including, but

        not limited to, account applications, signature cards, identification

        documents, and if a business entity, any and all business

        documents provided for the opening of each and every of Defendants’

        Financial Accounts;

  v.    any and all deposits and withdrawal during the previous year from

        each and every of Defendants’ Financial Accounts and any and all

        supporting documentation, including, but not limited to, deposit

        slips, withdrawal slips, cancelled checks and account statements;

 vi.    any and all wire transfers into each and every of Defendants’

        Financial Accounts during the previous year, including, but not

        limited to, documents sufficient to show the identity of the

        destination of the transferred funds, the identity of the beneficiary’s

        bank and the beneficiary’s account number;

vii.    any and all User Accounts and account details, including, without

        limitation, identifying information and account numbers for any and

        all User Accounts that Defendants have ever had and/or currently

        maintain;

viii.   the identities, location and contact information, including any and

        all e-mail addresses, of Defendants, their respective officers,


                                    8
             employees, agents, servants and all persons in active concert or

             participation with any of them;

      ix.    the nature of Defendants’ businesses and operations, methods of

             payment, methods for accepting payment and any and all financial

             information, including, but not limited to, information associated

             with Defendants’ User Accounts, a full accounting of Defendants’

             sales history and listing history under such accounts, and

             Defendants’ Financial Accounts associated with Defendants’ User

             Accounts; and

       x.    Defendants’ manufacturing, importing, exporting, advertising,

             marketing, promoting, distributing, displaying, offering for sale

             and/or selling of Counterfeit Products, or any other products

             bearing the Pop It Mark and/or marks that are confusingly similar

             to, identical to and constitute a counterfeiting and/or infringement

             of the Pop It Mark.

d) Within fourteen (14) days of receipt of service of this Order, the Third Party

   Service Providers shall provide to Plaintiff’s counsel all documents and

   records in its possession, custody or control (whether located in the U.S. or

   abroad) relating to Defendants’ User Accounts and Defendants’ Merchant

   Storefronts, including, but not limited to, documents and records relating to:

        i.   any and all User Accounts and Defendants’ Merchant Storefronts

             and account details, including, without limitation, identifying

             information and account numbers for any and all User Accounts


                                        9
            and Defendants’ Merchant Storefronts that Defendants have ever

            had and/or currently maintain with the Third Party Service

            Providers;

      ii.   the identities, location and contact information, including any and

            all e-mail addresses of Defendants;

     iii.   the nature of Defendants’ businesses and operations, methods of

            payment, methods for accepting payment and any and all financial

            information, including, but not limited to, information associated

            with Defendants’ User Accounts and Defendants’ Merchant

            Storefronts, a full accounting of Defendants’ sales history and listing

            history under such accounts and Defendants’ Financial Accounts

            with any and all Financial Institutions associated with Defendants’

            User Accounts and Defendants’ Merchant Storefronts; and

     iv.    Defendants’ manufacturing, importing, exporting, advertising,

            marketing, promoting, distributing, displaying, offering for sale

            and/or selling of Counterfeit Products, or any other products

            bearing the Pop It Mark and/or marks that are confusingly similar

            to, identical to and constitute an infringement of the Pop It Mark.

4. As sufficient cause has been shown, and pursuant to FRCP 4(f)(3), service

     may be made on, and shall be deemed effective as to Defendants if it is

     completed by one of the following means:

a)      delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website

        (including NutStore, a large mail link created through Rmail.com and


                                        10
        via website publication through a specific page dedicated to this

        Lawsuit accessible through ipcounselorslawsuit.com) where each

        Defendant will be able to download a PDF copy of this Order to

        Defendants’ e-mail addresses to be determined after having been

        identified by DHgate pursuant to Paragraph V(C) of the TRO; or

b)      delivery of a message to Defendants through the system for

        communications established by the Third Party Service Providers on

        their respective platforms, notifying Defendants that an action has been

        filed against them in this Court and providing a link to a secure website

        (such as NutStore or a large mail link created through Rmail.com)

        where each Defendant will be able to download a PDF copy of this

        Order.

5. As sufficient cause has been shown, that such alternative service by

     electronic means ordered in the TRO and herein shall be deemed effective

     as to Defendants, Third Party Service Providers and Financial Institutions

     through the pendency of this action.

6. As sufficient cause has been shown, service of this Order shall be made

     on and deemed effective as to the Third Party Service Providers and

     Financial Institutions if it is completed by the following means:

        a) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure

           website where PayPal Inc. will be able to download a PDF copy of

           this Order via electronic mail to PayPal Legal Specialist at

           EEOMALegalSpecialist@paypal.com;


                                      11
          b)   delivery of (i) a PDF copy of this Order, or (ii) a link to a secure

               website where DHgate (including DHPay.com) will be able to

               download a PDF copy of this Order via electronic mail to Ms.

               Emily Zhou, Intellectual Property Management, Trust and

               Safety Department, DHgate at zhouxu@dhgate.com;

          c)   delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure

               website where Payoneer Inc. will be able to download a PDF

               copy of this Order via electronic mail to Payoneer Inc.’s

               Customer               Service           Management               at

               customerservicemanager@payoneer.com and Edward Tulin,

               counsel for Payoneer Inc., at Edward.Tulin@skadden.com; and

          d)   delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure

               website where PingPong Global Solutions Inc. will be able to

               download a PDF copy of this Order via electronic mail to

               PingPong      Global    Solutions    Inc.’s   Legal    Department

               legal@pingpongx.com.

7. Defendants are hereby given notice that they may be deemed to have

   actual notice of the terms of this Order and any act by them or anyone of

   them in violation of this Order may be considered and prosecuted as in

   contempt of this Court.

8. The $5,000.00 bond posted by Plaintiff shall remain with the Court until

   a final disposition of this case or until this Order is terminated.




                                       12
     9. This Order shall remain in effect during the pendency of this action, or

         until further order of the Court.

     10.       Any Defendants that are subject to this Order may appear and move

         to dissolve or modify the Order on two (2) days’ notice to Plaintiff or on

         shorter notice as set by the Court.




Dated:      July 9, 2021                          SO ORDERED.
            New York, New York



                                                  HON. KATHERINE POLK FAILLA
                                                  UNITED STATES DISTRICT JUDGE




                                             13
